J-A07011-22

                            2022 PA Super 122


 IN THE INTEREST OF: C.K.M., A          :   IN THE SUPERIOR COURT OF
 MINOR                                  :        PENNSYLVANIA
                                        :
                                        :
 APPEAL OF: C.K.M.                      :
                                        :
                                        :
                                        :
                                        :   No. 1973 EDA 2021

              Appeal from the Order Entered August 20, 2021
    In the Court of Common Pleas of Monroe County Juvenile Division at
                           No(s): 48 JUV 2016


BEFORE: DUBOW, J., McLAUGHLIN, J., and KING, J.

OPINION BY DUBOW, J.:                                 FILED JULY 15, 2022

     Appellant, C.K.M., appeals from the August 20, 2021 Order that denied

Appellant’s oral motion for release from juvenile placement on the basis that

Appellant had been in placement beyond the time limitations set forth in

Section 6353 of the Juvenile Act. See 42 Pa.C.S. § 6353(a). Upon careful

review, we affirm.

     The factual and procedural history of this case is undisputed. Relevant

to this appeal, on April 5, 2016, Appellant made an admission to one count of

Indecent Assault as a misdemeanor of the first degree. On April 25, 2016,

the juvenile court held a Dispositional Hearing and ordered Appellant to be

placed at the Mathom House, which the court concluded was the least

restrictive type of placement that was consistent with the protection of the

public and best suited to Appellant’s treatment, supervision, rehabilitation,

and welfare. The juvenile court has held regularly scheduled review hearings
J-A07011-22



in accordance with the provisions of the Juvenile Act and Appellant has

remained in placement, at various facilities, since the Dispositional Hearing.

Appellant is currently placed at Adelphoi Village’s Middle Creek Secure Sexual

Offender Program.

       On July 1, 2021, at a dispositional review hearing, Appellant made an

oral motion for release from placement on the basis that his continued

placement exceeded the statutory maximum for the same adult crime in

violation of Section 6353 of the Juvenile Act. After reviewing submitted briefs,

the juvenile court denied the motion for release. In its Order, the juvenile

court found, “[t]he time limitation stated in Section 6353(a) applies only to

the initial placement[,]” and the court found it was allowed to extend and

modify Appellant’s commitment after conducting timely dispositional and

placement review hearings. Order, dated 8/20/21, at 1.

       Appellant timely appealed.1             Appellant filed a Pa.R.A.P. 1925(b)

statement and the juvenile court relied on the reasoning in the August 20,

2021 Order in lieu of a Pa.R.A.P. 1925(a) opinion.

       Appellant raises the following issue on appeal: “Does the Juvenile Act

authorize a juvenile court to continue a juvenile’s placement beyond the

____________________________________________


1 We find the order in question to be appealable as a collateral order pursuant
to Rule 313 because it “is an order separable from and collateral to the main
cause of action where the right involved is too important to be denied review
and the question presented is such that if review is postponed until final
judgment in the case, the claim will be irreparably lost." Pa.R.A.P. 313(b).



                                           -2-
J-A07011-22



statutory maximum for the same adult crime?” Appellant’s Br. at 4 (some

capitalization omitted).

      In his sole issue, Appellant is asking this Court to interpret and apply

Section 6353 of the Juvenile Act.       The interpretation and application of a

statute is a question of law. C.B. v. J.B., 65 A.3d 946, 951 (Pa. Super. 2013).

As with all questions of law, we must employ a de novo standard of review

and a plenary scope of review to determine whether the court committed an

error of law. Id.

      When interpreting a statute, this court is constrained by the rules of the

Statutory Construction Act of 1972 (the “Act”). 1 Pa.C.S. §§ 1501-1991. The

Act makes clear that the goal in interpreting any statute is to ascertain and

effectuate the intention of the General Assembly while construing the statute

in a manner that gives effect to all its provisions. Id. at § 1921(a). The Act

provides: “[w]hen the words of a statute are clear and free from all ambiguity,

the letter of it is not to be disregarded under the pretext of pursuing its spirit.”

Id. at § 1921(b). “It is well settled that the best indication of the General

Assembly's intent may be found in a statute's plain language.”           Cagey v.

Commonwealth, 179 A.3d 458, 462 (Pa. 2018).                Additionally, we must

presume that the General Assembly does not intend a result that is absurd,

impossible of execution, or unreasonable. 1 Pa.C.S. § 1922(1). Moreover,

the Act requires penal provisions of statutes to be strictly construed and any

ambiguity in the language of a penal statute should be interpreted in the light




                                       -3-
J-A07011-22



most favorable to the accused. Commonwealth v. Hall, 80 A.3d 1204, 1212

(Pa. 2013); see also 1 Pa.C.S. § 1928(b)(1).

      As stated above, Appellant challenges the juvenile court’s interpretation

of Section 6353 of the Juvenile Act, which states, in relevant part:

      No child shall initially be committed to an institution for a period
      longer than four years or a period longer than he could have been
      sentenced by the court if he had been convicted of the same
      offense as an adult, whichever is less. The initial commitment
      may be extended for a similar period of time, or modified, if the
      court finds after hearing that the extension or modification will
      effectuate the original purpose for which the order was entered.
      The child shall have notice of the extension or modification hearing
      and shall be given an opportunity to be heard. The committing
      court shall review each commitment every six months and shall
      hold a disposition review hearing at least every nine months.

42 Pa.C.S. § 6353(a) (emphasis added).

      Appellant avers that the juvenile court erred by finding that Section

6353 was unambiguous and then concluding that Section 6353 only placed a

time limitation on a juvenile’s initial period of commitment rather than a

juvenile’s total period of commitment. Appellant’s Br. at 8. Appellant asserts

that, contrary to the juvenile court’s finding, the language of Section 6353 is

ambiguous. Id. at 10-12. Appellant argues that it is ambiguous because it

can be interpreted as either 1) limiting the total period of juvenile commitment

or 2) limiting individual extensions of juvenile commitment.           Id. at 12.

Appellant further contends that the rules of statutory interpretation require

that any ambiguity in the statute be resolved in favor of a juvenile. Id. at 14.

Accordingly, Appellant argues, the juvenile court should have interpreted the



                                     -4-
J-A07011-22



statute as limiting the total period of juvenile commitment and granted his

motion for release. Id.2

       Upon review, we discern no ambiguity in the statute. The plain language

of the statute requires that a child’s initial commitment to an institution does

not exceed four years or the maximum sentence if the child had been

convicted of the same crime as an adult, whichever is less. The statute also

allows a court to extend or modify the initial commitment for a similar period

of time—the lesser of four years or the maximum sentence if the child had

been convicted of the same crime as an adult—if the court holds a hearing

and finds that the extension or modification will effectuate the original purpose

of the order.    As stated above, we must presume that the General Assembly

does not intend a result that is absurd, impossible of execution, or

unreasonable. 1 Pa.C.S. § 1922(1). The General Assembly would not have

referred to a child’s initial commitment twice within the statute if they did not

intend to distinguish a child’s initial commitment period from the child’s total
____________________________________________


2 In support of his argument, Appellant quotes a sentence of non-binding dicta
from In re S.A.S., 839 A.2d 1106 (Pa. Super. 2003), a case where the
juvenile court imposed an indefinite term of probation. Appellant’s Br. at 11.
In S.A.S., the appellant argued that his probation sentence was illegal
pursuant to the commitment limitations set forth in Section 6353. On appeal,
this Court concluded that Section 6353 did not place a time restriction on
probation. S.A.S., 839 A.2d at 1109. In reaching its conclusion, the S.A.S.
Court discussed the distinction between a term of commitment and a term of
probation. Id. However, since commitment was not at issue in that case, the
Court’s statements regarding commitment are non-binding dicta. See In re.
L.J., 79 A.3d 1073, 1081 (Pa. 2013). S.A.S., thus, provides no precedential
authority to support Appellant’s argument.



                                           -5-
J-A07011-22



commitment period. Accordingly, we hold that the time limitation stated in

Section 6353(a) applies to a child’s initial commitment period, rather than a

child’s total commitment period.

       Moreover, Section 6353(a) permits a court to extend a child’s initial

commitment beyond four years, or for longer than the child could be

sentenced if convicted of the same offense as an adult, if the court meets

certain requirements outlined in the statute. Recent caselaw supports this

result.

       In Commonwealth v. J.C., 199 A.3d 394 (Pa. Super. 2018), an

analogous case, this Court affirmed a juvenile court’s commitment of a

juvenile offender beyond four years. Similar to Appellant, the juvenile in J.C.

admitted to Indecent Assault as a misdemeanor of the first degree, an offense

punishable by up to five years imprisonment.3 Id. at 397 n.3. This Court

found that the juvenile had notice of an extension or modification hearing prior

to his four-year commitment anniversary, the juvenile had an opportunity to

be heard, and the juvenile court made specific findings pursuant to Section

6353(a) and, therefore, concluded the juvenile court did not illegally commit



____________________________________________


3 Section 6353 prohibits a court from detaining a child for more “than four
years or a period longer than he could have been sentenced by the court if he
had been convicted of the same offense as an adult, whichever is less.” 42
Pa.C.S. § 6353(a). Because four years is less than the potential five-year
adult sentence, the statute prohibited the juvenile court from detaining the
juvenile offender for more than four years unless the court met certain
requirements.

                                           -6-
J-A07011-22



the juvenile when the court extended his initial commitment beyond four

years. Id. at 399-400.

      Here, the juvenile court found the statute to be unambiguous and

concluded that Section 6353 did not preclude the court from committing

Appellant for longer than four years if the court followed certain procedures

and made certain findings. The juvenile court opined:

      The time limitation stated in Section 6353(a) applies only to the
      initial placement, this court has conducted timely dispositional and
      placement reviews at which it has consistently and continuously
      been demonstrated that the juvenile is in need of continued
      treatment and poses a public safety risk until treatment is taken
      seriously and completed, and at which required findings were
      made and the juvenile’s placements were [] continued, extended,
      and changed when necessary. Accordingly, the correct placement
      order stands.

Order, dated 8/20/21, at 1-2.    We agree and discern no error in the juvenile

court’s denial of Appellant’s motion for release.

      In conclusion, our review of the record and relevant legal authority

reveals that the juvenile court did not abuse its discretion when it concluded

that the time limitation imposed in Section 6353(a) only applied to Appellant’s

initial commitment, rather than his total commitment, and denied Appellant’s

motion for release.

      Order affirmed.




                                     -7-
J-A07011-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/15/2022




                          -8-